REASONS FOR ALLOWNCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Using independent claim 11 as an example, the most relevant prior art found during the search, Wadhwa et al. (US 2017/0079624 A1), discloses (except for elements highlighted in italicized bold below):

Regarding claim 11, a method for ultrasonic sensing ( 

    PNG
    media_image1.png
    894
    675
    media_image1.png
    Greyscale



receiving a sensor signal at a gate of a transistor of a pixel of an ultrasonic sensor (vs + DB is developed at the gate of transistor M2:


    PNG
    media_image2.png
    666
    1248
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    689
    media_image3.png
    Greyscale

 ); 

coupling at least one of a drain or a source of the transistor to an electric ground during a hold phase to store the sensor signal in a capacitive element of the transistor (the drain of transistor M2 is coupled to ground, but the transistor is configured as a unity gain amplifier, and not as a storage capacitor:


    PNG
    media_image4.png
    492
    534
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    247
    688
    media_image5.png
    Greyscale

) and 

reading the stored sensor signal during a sensing phase via a receiver circuit, the sensing phase being after the hold phase (vs + DB is read when signal SS is applied to transistor M3:

    PNG
    media_image6.png
    562
    500
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    328
    875
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    274
    680
    media_image8.png
    Greyscale

).

	As indicated above, Wadhwa does not teach, “coupling” at least one of a drain or a source of the transistor to an electric ground “during a hold phase to store the sensor signal in a capacitive element of the transistor”  and “reading the stored sensor signal” during a sensing phase via a receiver circuit, the sensing phase being after the hold phase.  Wadhwa’s transistor M2 is permanently coupled to ground, as seen in figure 4A, and while Wadhwa does not teach a “hold” phase in which the signal is stored in a capacitive element of M2. 


    PNG
    media_image9.png
    280
    697
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    596
    619
    media_image10.png
    Greyscale

).
	Unlike Wadhwa above, Hinger teaches a “hold phase to store the sensor signal in a capacitive element of the transistor  and reading the stored sensor signal during a sensing phase via a receiver circuit, the sensing phase being after the hold phase” (transistor M1 in figure 9:


    PNG
    media_image11.png
    218
    325
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    728
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    253
    721
    media_image13.png
    Greyscale

 ).  
	However, Hinger does not teach “coupling at least one of a drain or a source of the transistor to an electric ground”. 

claims 1 and 17 recite equivalent limitations and are allowable for the same reasons.  The remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665